      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - -X
UNITED STATES OF AMERICA       :
                               :
          - v. -               :             18 Cr. 43 (CS)
                               :
MICHAEL SCRONIC,               :
                               :
               Defendant.      :
- - - - - - - - - - - - - - - -X




           GOVERNMENT=S RESPONSE IN OPPOSITION TO THE
          DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE




                                AUDREY STRAUSS
                                Acting United States Attorney for
                                  the Southern District of New York
                                 Attorney for the United States
                                   of America




James McMahon
Daniel Loss
Assistant United States Attorneys

- Of Counsel -
        Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 2 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - -X
UNITED STATES OF AMERICA       :
                               :
          - v. -               :               18 Cr. 43 (CS)
                               :
MICHAEL SCRONIC,               :
                               :
               Defendant.      :
- - - - - - - - - - - - - - - -X

              GOVERNMENT'S RESPONSE IN OPPOSITION TO THE
             DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE

           The Government respectfully submits this memorandum in

opposition to the defendant's motion for compassionate release.

For the reasons stated below, the defendant has not met his

burden of showing both an extraordinary and compelling reason

that would warrant a 75% reduction in his sentence and that the

sentencing factors in Section 3553(a) would warrant such a

reduction.

I.   The Offense Conduct

           The defendant defrauded approximately 45 investors in

his Scronic Macro Fund (the "Fund") for more than seven years.

He ran the Fund out of his Pound Ridge, New York home from in or

about April 2010 to the day of his arrest on October 5, 2017.

He told his investors that the Fund invested in options and that

he managed risk by holding the majority of the Fund's assets in

cash.   The defendant told his investors that they could redeem

their investments within three business days.          He also told his
        Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 3 of 23



investors that he had been employed as a professional trader at

a large investment bank and thereafter had made a successful

living by trading his personal funds.

            The defendant had sole trading authority over the Fund

and acted as the Fund's investment advisor, for which he was to

receive a fee of one percent of the amount invested in the Fund

and 20 percent of the Fund's annual profits.           By October 2017,

the defendant had raised more than $24.5 million from

approximately 45 investors and from G.Y., his college roommate,

who lent him $4.5 million as seed money for the fund.

            The defendant claimed in the vast majority of quarters

of the Fund's operation that the Fund had a positive investment

return when, in fact, it had a negative return in every quarter

but one.    The defendant lost most of the Fund's money to bad

trading decisions.      He also stole more than $2.9 million 1, or

more than $500,000 a year, from the Fund to pay for his

luxurious lifestyle that included a 9,590 square foot home,

complete with pool and tennis court, on 10 acres in Pound Ridge;

a vacation home at the base of Stratton Mountain; and credit

card charges averaging more than $15,000 per month.            By the time

of his October 2017 arrest, the defendant had lost and stolen



1 The defendant likely stole more than $2.9 million.  The Government was
unable to obtain bank records prior to January 2012 and therefore was unable
to investigate the defendant's potential thefts from the Fund between the
Fund's April 2010 inception and January 2012.

                                      2
         Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 4 of 23



more than $22 million.       Many of his victims were the defendant's

friends and neighbors.

            The defendant omitted material facts when he told

investors that he had been a trader at a large investment bank

and that he had made a successful living trading his personal

funds.    While the defendant did work at a large investment bank,

he never told his investors that he had been fired after

sustaining trading losses of approximately $5.8 million.             He

also never told investors that he similarly lost his personal

funds and then his mother's money through bad trading decisions.

II.   The Defendant's Motion

            The defendant has moved for a reduction in his

sentence to time served and cites several reasons in support of

his motion.     First, he claims that he is at increased risk of

severe illness from coronavirus under the current Center for

Disease Control guidelines because he is obese and has cancer

and heart conditions.       In connection with that argument, he

claims that the BOP is mismanaging the pandemic at his facility.

Second, he claims that the conditions of his sentence are so

much more onerous than those originally intended by the Court

that his immediate release is warranted.          Third, he claims that

he is rehabilitated, has been a model prisoner and presents a

low risk of recidivism.



                                      3
       Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 5 of 23



III. Applicable Law

           Under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act, the Court “may not modify a term of imprisonment

once it has been imposed except” as provided by statute.           As

relevant here:

      [T]he court, . . . upon motion of the defendant after
      the defendant has fully exhausted all administrative
      rights . . . or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant’s
      facility, whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation or
      supervised release with or without conditions that
      does not exceed the unserved portion of the original
      term of imprisonment), after considering the factors
      set forth in section 3553(a) to the extent that they
      are applicable, if it finds that . . . extraordinary
      and compelling reasons warrant such a reduction . . .
      and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing
      Commission.

Id.   The applicable policy statement, which appears at § 1B1.13

of the U.S. Sentencing Guidelines, provides that a reduction in

sentence is permitted if: “[e]xtraordinary and compelling

reasons warrant the reduction,” U.S.S.G. § 1B1.13(1)(A); “[t]he

defendant is not a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g),” id. §

1B1.13(2); and “the reduction is consistent with this policy

statement,” id. § 1B1.13(3).

           Thus, there are four prerequisites for granting a

compassionate release motion under the First Step Act.           First, a

defendant must have exhausted his administrative rights.           See 18

                                    4
        Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 6 of 23



U.S.C. § 3582(c)(1)(A).       Second, the court must find that that

“extraordinary and compelling reasons warrant” a reduction of

sentence.      18 U.S.C. § 3582(c)(1)(A)(i).      Third, the court must

consider the sentencing factors set forth in 18 U.S.C. §

3553(a).      And, fourth, the court must find that release is

consistent with the Sentencing Commission’s policy statements.

18 U.S.C. § 3582(c)(1)(A).       As the proponent of the motion, the

defendant bears the burden of proving each of these

prerequisites.      See United States v. Butler, 970 F.2d 1017, 1026

(2d Cir. 1992)(“A party with an affirmative goal and presumptive

access to proof on a given issue normally has the burden of

proof as to that issue.”); United States v. Ebbers, 432 F. Supp.

3d 421, 426 (S.D.N.Y. 2020)(“The defendant has the burden to

show he is entitled to a sentence reduction.”)(citing Butler);

United States v. Givens, No. 14 CR 546-09 (CM), 2020 WL 4699042,

at *2 (S.D.N.Y. Aug. 13, 2020)(same).

IV.   Argument

      A.      The Defendant Has Not Shown an
              Extraordinary and Compelling Reason
              For a Reduction of His Sentence

              The defendant has not met his burden of showing an

extraordinary and compelling reason for a reduction of his

sentence. 2    His claims with respect to his health are largely



2 The defendant exhausted his administrative remedies by requesting
compassionate relief from the BOP in April 2020.

                                      5
        Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 7 of 23



belied by the BOP's medical records, as well as the records from

his own physician that he attached as an exhibit to his motion.

He ignores the significant efforts the BOP has made to respond

to the threat posed by the pandemic.         While the pandemic has

made daily prison life more difficult, such a claim, standing

alone, cannot warrant relief.        Similarly, Congress has mandated

that rehabilitation, standing alone, cannot warrant relief.              The

defendant has not shown any condition or combination of

conditions that are "extraordinary and compelling."

            1.    The Defendant's Health

            The BOP's medical records and the defendant's

physician's records demonstrate that the defendant's health does

not constitute an extraordinary and compelling reason to reduce

his sentence.     First, the defendant does not have a body mass

index ("BMI") of 31 -- just over the CDC's BMI risk threshold of

30 -- as he claims.      The BOP's medical records consistently show

a BMI of under 30 during the time he has been incarcerated.

See, e.g., BOP 000021 (BMI of 29.4 at surrender in November

2018); BOP 000041 (BMI of 28.3 as of February 2019); BOP 000067

(BMI of 28.3 as of November 2019, noting that "[h]e has lost 35

lbs since being incarcerated"); BOP 000140 (BMI of 28.3 as of

April 2020). 3   The defendant's physician's records show a BMI of



3 The Government will email the defendant's BOP medical records to the Court
and to the defendant instead of filing them on ECF.

                                      6
      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 8 of 23



28.8 as of February 2018, or about nine months before he was

incarcerated.    According to the CDC, "[h]aving obesity, defined

as a body mass index (BMI) between 30 kg/m2 and <40 kg/m2 or

severe obesity (BMI of 40 kg/m2 or above), increases your risk

of severe illness from COVID-19."      Center for Disease Control,

Coronavirus Disease 2019 (COVID-19), People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/

need-extra-precautions/people-with-medical-conditions.html.           The

defendant is not obese under the CDC standard and he cannot show

that he is at increased risk of severe illness from COVID-19.

At best, his BMI of 28.3 shows that he is overweight, which

might increase his risk of severe illness from COVID-19.          Id.

That does not rise to the level of extraordinary and compelling.

           While the CDC recognizes that having cancer increases

the risk of severe illness from COVID-19, the medical records

show that his cancer consisted of a basal cell carcinoma that

was entirely removed and resolved.      The defendant reported upon

his November 2018 surrender a history of "Basal Cell Cancer on

Anterior Chest wall which was excised 12/2017."        BOP 000007.

The records show that the carcinoma "[w]as removed and no issues

since."   BOP 000009.   As of November 2019, the defendant had

"seen the Dermatologist in 9/2019 with no evidence of

reoccurrence."   BOP 000067.

           Basal cell carcinoma is the least risky type of skin

                                   7
        Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 9 of 23



cancer.   It grows slowly and is easily removed by surgery or

topical creams.     WebMD, Basal Cell Carcinoma,

www.webmd.com/melanoma-skin-cancer/melanoma-guide/basal-cell-

carcinoma#1.    The defendant offers no authority, nor is the

Government aware of any authority, for the proposition that

resolved basal cell carcinoma increases the risk of severe

illness from coronavirus such that it would justify his

compassionate release.      There is no evidence that the defendant

suffers from any other cancer.

            The defendant has none of the heart conditions

identified by the CDC as increasing one's risk of severe illness

from coronavirus.     Those conditions are heart failure, coronary

artery disease, cardiomyopathies and pulmonary hypertension. 4

Coronavirus Disease 2019 (COVID-19), People with Certain Medical

Conditions, supra.      The BOP's medical records show that the

defendant denied having cardiovascular problems when he was

initially incarcerated, BOP 000009, and that physical

examinations revealed no cardiac issues, other than mild

hypertension, with systolic readings in the mid-130's. 5            See,



4 Pulmonary hypertension, as opposed to hypertension, is high blood pressure

in the pulmonary artery, which transports blood from the heart to the lungs.
Mayo Clinic, Pulmonary Hypertension, www.mayoclinic.org/diseases-
conditions/pulmonary-hypertension.

5 Systolic blood pressure is the pressure exerted by blood against artery

walls when the heart contracts. Systolic readings in the 130s are considered
hypertension stage 1. Treatment is likely to be lifestyle changes and
possibly blood pressure medication. American Heart Association,

                                      8
         Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 10 of 23



e.g., BOP 000006 (noting "IM has had some episodes of high blood

pressure but has never been of [sic] medication"); BOP 000067;

BOP 000092.      The defendant's physician's medical records say the

defendant has a heart murmur, palpitations and hypertension.

The BOP records, however, show the defendant has no history of

heart murmur.       BOP 000023, 000027.      The defendant's physician's

records state that "Pt does complain of PALPITATIONS, RARE, AND

ONLY WITH VIGOROUS EXERTION; SOB 6, AND ONLY WITH VIGOROUS

EXERTION."      Palpitations and shortness of breath are hardly

uncommon following vigorous exertion.            Regardless, none of those

conditions identified by the defendant's physician are

specifically identified by the CDC as increasing one's risk of

severe illness from coronavirus.

              The defendant's motion also fails to acknowledge the

series of aggressive actions the BOP has taken to prevent the

spread of coronavirus.         Beginning in January 2020, the BOP began

to plan specifically for COVID-19 to ensure the health and

safety of inmates and BOP personnel.           See Federal Bureau of

Prisons COVID-19 Action Plan, available at https://www.bop.gov/

resources/news/20200313_covid-19.jsp.            As part of its Phase One

response to COVID-19, BOP began to study “where the infection



Understanding Blood Pressure Readings, https://www.heart.org/en/health-
topics/high-blood-pressure/understanding-blood-pressure-readings.

6   SOB is a medical abbreviation for shortness of breath.

                                        9
      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 11 of 23



was occurring and best practices to mitigate transmission.”            Id.

In addition, the BOP set up an agency task force to study and

coordinate its response to COVID-19, including using “subject-

matter experts both internal and external to the agency . . .."

Id.

          On March 13, 2020, the BOP implemented its Phase Two

response “in order to mitigate the spread of COVID-19,

acknowledging the United States will have more confirmed cases

in the coming weeks and also noting that the population density

of prisons creates a risk of infection and transmission for

inmates and staff.”    Id.    These national measures are intended

to “ensure the continued effective operations of the federal

prison system and to ensure that staff remain healthy and

available for duty.”    Id.   For example, the BOP (a) suspended

social visits for 30 days (but increased inmates access to

telephone calls); (b) suspended legal visits for 30 days; (c)

suspended inmate movement for 30 days (with case-by-case

exceptions, including for medical treatment); (d) suspended

official staff travel for 30 days; (e) suspended staff training

for 30 days; (f) restricted contractor access to BOP facilities

to only those performing essential services, such as medical

treatment; (g) suspended volunteer visits for 30 days; (h)

suspended tours for 30 days; and (i) generally “implement[ed]

nationwide modified operations to maximize social distancing and

                                   10
      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 12 of 23



limit group gatherings in [its] facilities.”          Id.   In addition,

the BOP has implemented screening protocols for both BOP staff

and inmates, with staff being subject to “enhanced screening”

and inmates being subject to screening managed by the BOP’s

infectious disease management program.         Id.   As part of the

BOP’s inmate screening process, (i) “[a]ll newly-arriving BOP

inmates are being screened for COVID-19 exposure risk factors

and symptoms”; (ii) “[a]symptomatic inmates with exposure risk

factors are quarantined”; and (iii) “[s]ymptomatic inmates with

exposure risk factors are isolated and tested for COVID-19 per

local health authority protocols.”       Id.

          On March 18, 2020, the BOP implemented Phase Three,

which entailed: (a) implementing an action plan to maximize

telework for employees and staff; (b) inventorying all cleaning,

sanitation, and medical supplies; (c) making sure that ample

supplies were on hand and ready to be distributed or moved to

any facility as deemed necessary; and (d) placing additional

orders for those supplies, in case of a protracted event.              See

BOP Update on COVID-19, available at www.bop.gov/resources/

news/pdfs/20200324_bop_press_release_covid19_update.pdf..

          On March 26, 2020, the BOP implemented Phase Four,

which entailed: (a) updating its quarantine and isolation

procedures to require all newly admitted inmates to BOP, whether

in a sustained community transition area or not, be assessed

                                   11
      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 13 of 23



using a screening tool and temperature check (including all new

intakes, detainees, commitments, writ returns from judicial

proceedings, and parole violators, regardless of their method of

arrival); (b) placing asymptomatic inmates in quarantine for a

minimum of 14 days or until cleared by medical staff; and (c)

placing symptomatic inmates in isolation until they test

negative for COVID-19 or are cleared by medical staff as meeting

CDC criteria for release from isolation.        See BOP COVID-19

Action Plan: Phase Four, available at www.bop.gov/resources

/news/20200331_covid19_action_plan_5.jsp.

          On April 1, 2020, the BOP implemented Phase Five,

which entailed: (a) securing inmates in every institution to

their assigned cells/quarters for a 14-day period to decrease

the spread of the virus; (b) to the extent practicable, offering

inmates access to programs and services that are offered under

normal operating procedures, such as mental health treatment and

education; (c) coordinating with the United States Marshals

Service to significantly decrease incoming movement; (d)

preparing to reevaluate after 14 days and make a decision as to

whether or not to return to modified operations; and (e)

affording limited group gatherings to the extent practical to

facilitate commissary, laundry, showers, telephone, and computer

system access.   Id.

          On April 13, 2020, the BOP implemented Phase Six,

                                   12
      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 14 of 23



which extended all of the nationwide measures implemented in

Phase Five, including continuing to perform rigorous medical

screening, limiting inmate gathering, daily rounds, limiting

external movement, and fit testing, until May 18, 2020.

          On May 18, 2020, the BOP extended all measures from

Phase Six, to include measures to contain movement and decrease

the spread of the virus, through June 30, 2020. See COVID-19

Action Plan: Phase Seven, BOP, https://www.bop.gov/resources

/news/20200520_covid-19_phase_seven.jsp. On June 30, 2020, the

BOP extended all measures from Phase Seven through July 31,

2020, and provided further guidelines surrounding inmate court

appearances, inmate intakes, and inmate movement between

institutions. See https://www.bop.gov/foia/docs/

COVIDPhase8June30.pdf.    On August 5, 2020 the BOP

announced Phase Nine, extending all previous measures through

August 31, 2020, and suspending in-person staff training and

non-essential travel, and providing guidelines for legal visits,

staff recreation, and several of the topics covered in Phase

Eight. (See https://prisonology.com/wpcontent/uploads/

2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf.)         The BOP has

also “increased Home Confinement by over 40% since March and is

continuing to aggressively screen all potential inmates for Home

Confinement.” Update on COVID-19 and Home Confinement, BOP,

https://www.bop.gov/resources/news/20200405_covid19_home_confine

                                   13
      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 15 of 23



ment.jsp. In addition, the BOP “has begun immediately reviewing

all inmates who have COVID-19 risk factors, as described by the

CDC, starting with the inmates incarcerated at FCI Oakdale, FCI

Danbury, FCI Elkton and similarly-situated facilities [with

COVID-19 outbreaks] to determine which inmates are suitable for

home confinement.” Id.

          2.   More Onerous Conditions

          The defendant argues that the fact that his facility

has been in lockdown since April, while not extraordinary and

compelling on its own, could, in combination with other reasons,

weigh in favor of compassionate release.        The defendant is

correct in noting that harsher and more punitive conditions of

incarceration resulting from the pandemic do not, standing

alone, qualify as an extraordinary and compelling reason

warranting a sentence reduction.        United States v. Rodriguez,

2020 WL 5810161 at *3 (S.D.N.Y. September 30, 2020).          As Judge

Rakoff has noted, "lockdowns are a routine fact of life for

incarcerated defendants and are hardly extraordinary."          United

States v. Pinto-Thomaz, 454 F.Supp.3d 327, 331 (S.D.N.Y. 2020).

While more punitive conditions can be considered in conjunction

with other factors, the defendant has not offered any

extraordinary and compelling combination of factors that would

justify such a substantial reduction in his sentence.



                                   14
      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 16 of 23



            3.     Rehabilitation

            The defendant has failed to show that his

rehabilitation is extraordinary and unique.        He has done good

things, including teaching classes to other inmates and running

in a marathon to support a book drive.       As he notes, however,

Congress has directed that "[r]ehabilitation of the defendant

alone shall not be considered an extraordinary and compelling

reason" with respect to compassionate release motions.          28

U.S.C. § 994(t).      While extraordinary rehabilitation can be

considered in conjunction with other factors, the defendant has

not offered any extraordinary and compelling combination of

factors that would justify such a substantial reduction in his

sentence.

            4.     Risk of Recidivism

            The defendant also claims he presents a low risk of

recidivism.      Even if true, the Court already considered that

risk when it imposed sentence.      The defendant has not offered

any argument that his risk of recidivism has changed so much in

two years such that it would present an extraordinary and

compelling reason favoring his release.

     B.     The Section 3553(a) Factors Do
            Not Justify a Sentence Reduction

            The defendant has also failed to show that the Section

3553(a) factors would warrant a sentence reduction.


                                    15
      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 17 of 23



           1.    The Nature and Circumstances of the Offense

           The defendant committed a serious crime involving

numerous repeated criminal acts over an extended period of time.

He worked on a daily basis for seven years to steal more than

$22 million from approximately 45 people.        While that loss is

considerable by any measure, five of the victims lost $1 million

or more, while 15 victims each lost more than $500,000.          To add

insult to injury, the defendant's victims included many of his

close friends.   Some of those friendships went back to college,

some even back to the first day of freshman year.         For these

victims, dealing with the defendant's betrayal was as difficult

as dealing with their monetary losses.       The impact of the

defendant's crimes cascaded beyond his 45 victims because, to

the victims, the money the defendant stole was their savings for

future college tuition payments for their children or was set

aside for a parent's retirement home or medical care.

           The defendant was motivated by greed, as evidenced by

the large amount of investor money he skimmed off the top to

finance a luxurious lifestyle.      The defendant took an average of

more than $500,000 a year from the Fund.        He used the money to

pay his $12,275 a month rent on his 10 acre Pound Ridge home.

He leased a Tesla, among other vehicles.        He took expensive

vacations, including numerous trips to luxury resorts in

Florida.   He paid dues and other expenses at the Lawrence Beach

                                   16
         Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 18 of 23



Club, an exclusive beach club in Atlantic Beach, NY; the Pound

Ridge Tennis Club; and the Grand Slam, an indoor tennis club in

Banksville, NY.      He paid hundreds of dollars per ticket to

attend concerts and sporting events and often dined at expensive

restaurants such as Jean Georges.          He and his wife charged an

average of more than $15,000 a month on their American Express

cards.

             2.    History and Characteristics of the Defendant

             The defendant's history and characteristics make him

more culpable than the average fraud defendant.

                   a.    The Defendant Had
                         Every Advantage in Life

             At first glance, the defendant's most prominent

characteristic is the fact that he had every advantage in life.

He has an advanced degree and is a graduate of two of the

nation's most elite schools.         He was hired at one of the

nation's most respected investment banks.           When he asked to be a

proprietary trader, meaning that he would be trading the firm's

money, the firm gave him that opportunity.           He was well paid

and, upon leaving the firm, had more money than most people will

ever have.     That money gave him the opportunity to trade his own

funds.     Most importantly, though, the defendant had the trust of

several old friends, who gave him their money to invest.

              Most of the people this Court has had to sentence


                                      17
      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 19 of 23



could honestly say they have never known such advantages or had

such opportunities as the defendant had.

                b.     The Defendant's Lack of Remorse or Empathy

          At the time of sentencing, the Probation Office and

several of the victims noted the defendant's lack of remorse and

lack of empathy for his victims.        The evidence supported those

conclusions.   For example, in the weeks following his October 5

arrest, the defendant's prior counsel offered to recover $30,000

in payments the defendant had made that summer to the Stratton

Mountain Club and hold it in his firm's escrow account for

restitution.   Since the defendant had charged the $30,000 to his

American Express account, the Stratton Mountain Club reversed

that $30,000 charge, as well as other charges, on October 17,

thus giving the defendant a $37,500 credit on his American

Express account.     Rather than retain that money for restitution

as agreed, the defendant spent much of the money by giving his

attorneys in his divorce case a $10,000 retainer on November 13.

He spent the rest when he gave his second set of divorce lawyers

a $25,000 retainer 16 days later.        It is unlikely that his first

set of divorce attorneys spent down the entire $10,000 retainer

he gave them but the defendant has never accounted for what

remained of the $10,000, much less what remained of the $25,000

retainer after the defendant went pro se in his divorce case.

The victims will never see a dime of the $37,500 that could have

                                   18
      Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 20 of 23



gone toward restitution.     The defendant's needs were apparently

more important to him.

          This incident is not surprising.        As the Probation

Office observed in the PSR, the defendant's primary thoughts

since his arrest have been about himself and how he could

minimize the damage to his own life.       Immediately upon his

arrest and in between his repeated claims that he is "actually a

really good person," he proposed calling his victims in an

effort to convince them to drop the charges.        It is difficult to

imagine what truthful statements he could have made to his

victims that he thought would be persuasive.

          The defendant's present motion papers show his

narcissistic nature is still there.       For example, he still

argues that he is a victim of addiction, repeatedly invokes his

child in an effort to gain sympathy for himself, and regards

himself as "a resource for all of our Spanish-speaking inmates -

someone with whom to share their grievances, and from whom to

receive general advice."     Def. Mot. at 5.

          The defendant's recent actions raise further questions

about his commitment to "re-earn [his victims'] trust."           Def.

Mot. at 4-5.   He recently filed for Chapter 7 bankruptcy in the

Eastern District of New York in what may be an effort to

discharge his $22 million restitution obligation.         In re

Scronic, Case No. 1-20-43401 (E.D.N.Y. Bankr.).         The defendant's

                                   19
       Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 21 of 23



$22 million restitution obligation is currently listed on the

docket as a "[c]laim[] scheduled to be discharged without

payment." 7

              3.   Need for the Sentence Imposed to Promote Respect
                   For the Law and to Afford Adequate Deterrence

              The need for general deterrence of investment frauds

is just as acute as it was when the Court sentenced the

defendant.      The financial markets are dependent on reliable and

transparent information about investments.           More than $70

trillion in assets were professionally managed for fees

worldwide in 2015.      See www.agefi.fr/sites/agefi.fr/files

/fichiers/2016/07/bcg-doubling-down-on-data-july-2016_tcm80-

2113701.pdf at 5.      The managers of that money have near

exclusive control over information regarding those assets and

investors place a great deal of trust in the managers to provide

accurate information about their investments.           The financial

industry, which ultimately distributes capital to where it can

be used most efficiently, cannot work without that trust and the

world's economy cannot prosper without efficient access to

capital.      That capital will not be forthcoming from investors if

they believe they cannot trust the information they are getting




7 The Government is appearing in this case to ensure that the restitution

obligation is not discharged.


                                      20
       Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 22 of 23



about their investments. 8      The need for general deterrence from

frauds in the financial industry in this case is readily

apparent.

            That need for general deterrence is particularly acute

with Ponzi schemes, which show no sign of abating.            Since 2012,

an average of 65 Ponzi schemes a year are discovered, with a

median scheme size of approximately $6 million.           "Investors

Beware:   The Ponzi Scheme is Thriving," Financial Times, March

30, 2017.    As this case has demonstrated, even sophisticated,

well-educated investors can be victims of such schemes which, by

definition, will always eventually lead to investor losses.

Operators of Ponzi schemes generally are risk-takers and a

Guidelines sentence here and in other similar cases is necessary

to help deter such schemes in the future.

            4.    Need for the Sentence
                  To Provide Just Punishment

            Justice required a substantial sentence in this case

at the time of sentencing and that has not changed.            While the

defendant's offense alone is worthy of substantial punishment,


8 The events of 2002 demonstrated that investors' loss of confidence in the

integrity of information about investments makes raising capital more
difficult. A. Berenson, "Week in Review," New York Times, February 10, 2002
("If investors cannot believe the figures put out by public companies, they
will be less willing to risk their money on stocks"); E. Iwata, "Enron's
Legacy: Scandal Marked Turning Point," USA Today, January 29, 2006
(accounting scandals at Enron, Worldcom and other issuers "shook investors'
confidence and made it harder for companies to raise capital"); J.
Castellano, "Restoring Public Confidence," Journal of Accountancy, April 2002
("The public's confidence has clearly been shaken").


                                     21
         Case 7:18-cr-00043-CS Document 77 Filed 11/17/20 Page 23 of 23



his narcissistic personality and his lack of remorse were, and

still are, aggravating factors that serve as additional

justification for the Court's sentence.

             The Section 3553(a) factors weigh against any

reduction in sentence.       Releasing this defendant from punishment

for his serious offense would not promote respect for the law.

                                  CONCLUSION

             When the defendant initially moved for compassionate

release in April 2020, the Court correctly noted that he "does

not appear to be a promising candidate for compassionate

release."     Nothing has changed in seven months.         For the reasons

stated above, the Government submits that the defendant's motion

for a sentence reduction be denied.

                                      Respectfully submitted,

                                      AUDREY STRAUSS
                                      Acting United States Attorney


                                By:   /s/______________________________
                                      JAMES MCMAHON
                                      DANIEL LOSS
                                      Assistant United States Attorneys

Dated:       November 17, 2020
             White Plains, New York

cc:   Michael Scronic
        (by email)




                                      22
